Citation Nr: 0801517	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-35 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for left ear hearing loss.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for right ear hearing loss.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.  
His awards and decorations include the Bronze Star Medal with 
"V" device and Oak Leaf Cluster.   

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Anchorage, Alaska, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

A hearing was held before the undersigned Veterans Law Judge 
on March 27, 2007.  A copy of the hearing transcript has been 
associated with the file.

The case was referred for a VHA opinion in July 2007, and now 
again returns to the Board.


FINDINGS OF FACT

1.  In October 2007, the Board received written 
correspondence from the veteran indicating his desire to 
withdraw his appeal for service connection for left ear 
hearing loss.  

2.  A June 2001 rating decision denied service connection for 
right ear hearing loss on the basis that it was not related 
to the veteran's service; the veteran did not file a timely 
appeal following appropriate notice, and that decision became 
final.

3.  Presuming its credibility, evidence received since June 
2001 raises a reasonable possibility of substantiating the 
service connection claim for right ear hearing loss.
4.  Right ear hearing loss first manifested years after the 
veteran's service and is not related to his service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran with regard to the issue of entitlement to 
service connection for left ear hearing loss have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  A June 2001 rating decision denying service connection 
for right ear hearing loss is final.  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

3.  Evidence received since the June 2001 rating decision is 
new and material, and the veteran's service connection claim 
for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

4.  Right ear hearing loss was not incurred in or aggravated 
by active military service, nor may it be so presumed.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated May 2004, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  The notice 
requirements for new and material evidence claims set forth 
in Kent v. Nicholson, 20 Vet. App. 1 (2006) were met by the 
May 2004 letter.  In March 2006, the veteran was notified of 
the way initial disability ratings and effective dates are 
established.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
The veteran has been medically evaluated in conjunction with 
his claim.  The Board is satisfied that the duties to notify 
and assist have been met.

Withdrawal of Claim to Entitlement for Service Connection for 
Left Ear Hearing Loss.

The Board does not have jurisdiction to review the claim for 
left ear hearing loss, and therefore it is dismissed.

A review of the record reflects that the veteran expressed 
disagreement with a September 2004 rating decision denying 
service connection for bilateral hearing loss.  The RO issued 
a statement of the case in August 2005 on the issue of 
entitlement to service connection for bilateral hearing loss.  
The veteran perfected an appeal with respect to that issue in 
October 2005.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  In correspondence dated in 
October 2007, the veteran withdrew his appeal with respect to 
his claim for service connection for left ear hearing loss.  
Therefore, there remain no allegations of error of fact or 
law for appellate consideration as to that issue.  
Accordingly, the claim is dismissed.

New and Material Evidence 

A June 2001 rating action denied service connection for right 
ear hearing loss on the grounds that the evidence did not 
show an association between the veteran's current hearing 
disability and his active service.  The rating decision and a 
letter informing the veteran of his right to appeal were sent 
to the veteran that same month.  The veteran did not file a 
notice of disagreement within a year of the June 2001 
decision and it became final.  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

In March 2004, the veteran submitted another claim for 
service connection.  In support of his claim, the veteran 
submitted his own testimony concerning his exposure to 
artillery fire; an excerpt from the book Vietnam Vignettes: 
Tales of an Infantryman by Lee Basnar; and private medical 
reports dated from April 1998 to October 2000.  By rating 
action dated in September 2004, the RO declined to reopen the 
issue on the grounds that the evidence was neither new nor 
material.  

The Board does not have jurisdiction to consider a claim 
which has been previously adjudicated "unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 20.302(a);  Evans v. Brown, 9 Vet. App. 273 (1996).   
In determining whether evidence is new and material, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In April 2007, after the current appeal was certified to the 
Board, the veteran submitted new evidence consisting of the 
results of an audiological examination by Dr. L. reflecting 
that the veteran had "severe to profound" bilateral hearing 
loss most likely attributed to the veteran's history of noise 
exposure.  As the claim was previously denied for a lack of 
credible evidence relating the veteran's right ear hearing 
loss to his active service, the newly submitted evidence is 
material.  

Accordingly, the Board concludes that the additional evidence 
received since the June 2001 denial of service connection for 
right ear hearing loss is new and material as contemplated by 
the pertinent law and regulations.  As such, this additional 
evidence serves as a basis to reopen the veteran's claim for 
service connection for right ear hearing loss.  See 38 
U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).

Service Connection for Right Ear Hearing Loss

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110;  38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection will also be presumed 
for certain chronic diseases, including sensorineural hearing 
loss, if manifest to a compensable degree within one year 
after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran has attributed his hearing loss to his in-service 
exposure to artillery fire.  A combat veteran's assertions of 
an event during combat are to be presumed true if consistent 
with the time, place and circumstances of such service.  See 
38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).  The veteran's DD Form 214 reflects that he was 
an officer in a field artillery unit and that he received the 
Bronze Star Medal with a "V" device and Oak Leaf Cluster, a 
combat decoration, for his actions in Vietnam.  The Board 
finds that the appellant is a combat veteran and his 
assertions as to his noise exposure are presumed true as they 
are consistent with his service.

At the outset, the Board has considered whether presumptive 
service connection for sensorineural hearing loss is 
warranted in the instant case.  Although the veteran has 
received several diagnoses of sensorineural right ear hearing 
loss, the evidence of record fails to establish any clinical 
manifestations of right ear hearing loss within one year of 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Thus, the criteria 
for presumptive service connection have not been satisfied.   

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In this regard, the Board 
notes that 38 C.F.R. § 3.385 defines when impaired hearing 
will be considered a "disability" for the purposes of 
applying the laws administered by VA.  That section states 
that hearing loss will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.   

In the present case, several VA audiology reports and private 
medical testing have revealed findings indicative of right 
ear hearing loss under 38 C.F.R. § 3.385.  Therefore, the 
first element of a service connection claim is satisfied.  
However, as will be discussed below, the remaining criteria 
necessary to establish service connection have not been met.   

With respect to the second element of a service connection 
claim, that of in-service incurrence, the veteran's service 
medical records have been reviewed.  Such records are absent 
any complaints or treatment referable to hearing loss.  
Although no separation examination is available, a 1974 
audiogram conducted while the veteran was a member of the 
Army Reserves showed pure tone thresholds as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
0
0
0

These findings do not demonstrate a hearing disability for VA 
compensation purposes.  However, although the service medical 
records do not show that a hearing disability was incurred 
during active duty, this does not in itself preclude a grant 
of service connection.  Indeed, service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that any current hearing loss is causally related to active 
service, for the reasons discussed below.   

Post-service medical evidence of treatment for hearing loss 
includes an October 2000 private medical report indicating 
that the veteran had been treated for hearing loss since 
1998.  June 2000 audiological testing conducted by the 
physician had revealed "moderate/profound" sensorineural 
hearing loss.  Although the physician noted a history of 
exposure to weaponry, he did not give an opinion as to the 
precise etiology of the veteran's hearing loss.  

In November 2000, the veteran received a VA examination.  
Neither the veteran's claims folder nor his post-service 
medical records were available for review.  The examiner 
diagnosed sensorineural hearing loss and, based upon the 
veteran's history of serving as an officer with a field 
artillery unit in Vietnam, concluded that hearing loss was 
the result of noise exposure during combat.  

However, after reviewing the claims folder, the examiner 
reversed her opinion in a March 2001 supplement to the 
examination report.  Noting the 1974 audiogram that was 
negative for right ear hearing loss, the examiner concluded 
that the veteran's current disability could not be related to 
the veteran's active service, as there were no manifestations 
of right ear hearing loss four years after discharge.  

An April 2001 private medical opinion attributed the 
veteran's hearing loss to oterosclerosis.  There was no 
discussion of an exposure to noise or a connection with 
military service.

In April 2007, the veteran sought treatment from another 
private physician, Dr. L.  There is no evidence that the 
claims folder or any of the veteran's post-service medical 
records were made available for his review.  The veteran gave 
a history of noise exposure on active duty and post-service 
exposure to firearms as a hunter and law enforcement officer.  
The physician conducted audiometric testing and concluded 
that the veteran's right ear hearing loss was likely due to 
noise exposure.  

The record also contains an August 2007 VHA opinion 
concerning the etiology of the veteran's right ear hearing 
loss.  After a review of the veteran's claim, the VHA 
physician concluded that it was less likely than not that the 
veteran's hearing loss was the result of his active service.  
In arriving at his conclusion, the physician pointed 
specifically to the 1974 audiogram which was negative for 
hearing loss, the possibility of other noise exposure in the 
intervening years, and to the potential effects of aging.  No 
evidence has been submitted to rebut the opinion.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached. The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The October 2000 and April 2007 private medical opinions link 
the veteran's hearing loss to noise exposure.  However, 
although both opinions point to "noise exposure" as the 
cause of the veteran's hearing loss, neither relate hearing 
loss directly to the artillery fire to which the veteran was 
exposed in service.  Further, there is no evidence that the 
treating physicians had the opportunity to review the claims 
folder or other medical evidence.  Thus, the opinions are of 
limited probative value. 

A November 2000 audiological examination linked the veteran's 
hearing loss directly to his in-service exposure to artillery 
fire.  In that case, however, the opinion was reversed after 
the audiologist in that case was afforded the opportunity to 
review the claims folder.  Therefore, the November 2000 
examination report is also of limited probative value.  

The Board finds that the March 2001 VA examination and the 
August 2007 VHA opinion are more complete and thorough than 
the private opinions provided in October 2000 and April 2007.  
Both were based upon a review of the claims folder and 
specifically took into account the fact that the veteran's 
medical records were negative for right ear hearing loss in 
1974, four years post-service.  The March 2001 VA examiner 
and VHA reviewing physician offered thorough discussions and 
extensive support for their opinions, while the other 
opinions are based on the veteran's account of the etiology 
of his disability and stop short of linking the veteran's 
hearing loss directly to his in-service noise exposure.  

Thus, the Board finds that the VA examination report and VHA 
opinion are more probative than the October 2000 and April 
2007 nexus opinions.  Furthermore, an April 2001 private 
opinion attributes the veteran's hearing loss not to noise 
exposure, but to oterosclerosis.  As such, the weight of the 
evidence is against a finding that the veteran's right ear 
hearing loss is causally related to his service.  

The Board acknowledges that the veteran has requested a 
remand of his file to the RO for consideration of the April 
2007 private opinion, the excerpt from Vietnam Vignettes 
submitted in December 2005, and October 2000 lay evidence 
describing the battle to which the veteran primarily 
attributes his hearing loss.  The book excerpt and October 
2000 lay evidence have previously been considered by the RO, 
however, and no evidence has been submitted affecting their 
probative values.  Further, in correspondence dated in May 
2007, the veteran waived his right to have the April 2007 
nexus opinion referred to the RO for its consideration.  
Thus, the Board is able to consider the evidence when 
rendering a decision.  

The Board also acknowledges the veteran's belief that his 
right ear hearing loss is causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's right ear hearing loss is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The claim of entitlement to service connection for left ear 
hearing loss is dismissed.

New and material evidence to reopen a claim of service 
connection for right ear hearing loss has been received, and 
to this extent, the appeal is allowed.  

Service connection for right ear hearing loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


